DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2022 has been entered.

 Prosecution Status
	Applicant’s amendments filed 12/5/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1, 3-7, 9-13, 15-18 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 3-7, 9-13, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapin (US 20200118053 A1).
Regarding Claim 1
Chapin discloses a computer-implemented method (CIM) comprising: 
receiving, by an Enterprise Asset Management (EAM) solution, a physical asset data set, with the physical asset data set including information indicative of identities of a plurality of physical assets and usage data for each given physical asset of the plurality of physical assets (at least ¶25)
with each given physical asset of the plurality of physical assets being structured and configured to collect the usage data with a set of physical sensors that are attached to the given physical asset (at least ¶41)
monitoring, by the EAM solution, the usage of the plurality of physical assets based upon the usage data for each given physical asset of the plurality of physical assets (at least ¶25)
with monitoring of the usage of the plurality of physical assets including:
receiving, by the EAM solution, real-time usage data from the set of physical sensors that are attached to the given physical asset (at least ¶25, 41, 46: asset data monitored includes sensor data from vehicles)
receiving, by the EAM solution, maintenance data relating to a physical condition of the plurality of physical assets, with the maintenance data including information describing a workload performed by the plurality of physical assets (at least ¶25, 30: maintenance data collected for asset, including performance data used to predict maintenance cycles)
analyzing, by the EAM solution, the usage data for each given physical asset of the plurality of physical assets to obtain usage pattern data set, with the analysis of the usage data being performed by predictive analytics, and with the usage pattern data set including information indicative of patterns of usage of each given physical asset (at least ¶26, ¶30: prediction models used to analyze asset data) 
responsive to the analysis, constructing a digital twin template based, at least in part, upon the usage pattern data set (at least ¶26)
with the usage pattern data set including information indicative of a forecast model used to determine a first lifespan of each physical asset of the plurality of physical assets (¶22: data gathered used to predict life cycle of asset)

Regarding Claims 7, 13
Claims 7 and 13 are parallel in scope to claim 1 and are rejected on similar grounds.

Regarding Claims 3-6, 9-12, 15-18
Chapin further discloses:
wherein a first operating model is an asset forecast model (at least abstract)
wherein the usage data includes operational history of each given physical asset of the plurality of physical assets (at least ¶27, 30)
wherein the usage data includes maintenance history of each given physical asset of the plurality of physical assets (at least ¶53)
wherein the usage data includes sensor data generated by each given asset of the plurality of physical assets (at least ¶25)





Response to Arguments
	Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered, and are persuasive.  Accordingly, the rejection has been withdrawn.

Applicant’s arguments with respect to the 35 USC 102 rejection have been fully considered, but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As indicated in the rejection above, the previously cited Chapin discloses the newly-added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fasano (US 20210248289 A1) discloses a digital platform using cyber-physical twin structures providing an evolving digital representation of a risk-related real world asset for quantifying risk measurements, including constructing a digital twin of an asset based at least in part on sensor data collected regarding the asset.
Song et al. (US 10762475 B2) discloses a system for using digital twins for scalable, model-based machine predictive maintenance, including generating and adjusting digital twins based on gathered historical usage and maintenance data, along with sensor data.
Masuda et al. (US 20190266295 A1) discloses proactive vehicle maintenance scheduling based on one or more digital twin simulations, including using digital data gathered by a sensor to run a digital twin simulation of an asset.
Chiaramonte et al. (US 20190147412 A1) discloses generating an asset workspace, including building a digital twin model using sensor data in order to run simulations of the lifecycle of an asset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625